Proceeding pursuant to CPLR article 78 to review stated portions of Resolution 98-19 of the New York State Board of Real Property Services, adopted August 12, 1998, which applied a special tax equalization rate to that portion of the Town of Cortlandt which is located within the Lakeland School District, and to compel the New York State Board of Real Property Services to apply appropriate credit to certain taxpayers in Cortlandt.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioners’ contention, the determination of the New York State Board of Real Property Services to apply a special tax equalization rate to that portion of the Town of Cortlandt which is located within the Lakeland School District is supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Glinka v Town of Poughkeepsie, 209 AD2d 773; Matter of Romano v Town Bd. of Town of Colonie, 200 AD2d 934). Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.